DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Mace (2007/0261738) teaches a mixing unit for a mixer tap, the mixing unit comprising: 
- a first inlet for a first incoming stream of fluid having a first temperature (cold water F),
 - a second inlet for a second incoming stream of fluid (hot water C) having a second temperature higher than the first temperature (cold water F), 
- a mixer (see figure 7) mixing the first incoming stream (C) with the second incoming stream (F) to form an outgoing stream of fluid having an outlet temperature (mixed water M), 
- a main outlet (the outlet which associated with mixed water M) for the outgoing stream (M), and 
- a heat-sensitive actuator (16), comprising: 
a first part (38), which is heat-sensitive and which is arranged, at least in part, at the main outlet , and 
a second part (34), actuated in translation by the first part (38) along a closing axis (horizontal axis), wherein the mixing unit comprises a shutter (46), which is 
The prior art of record does not disclose or teach a mixing unit for a mixer tap as recited in claim 1; in particular, the limitation 
“wherein the mixing unit comprises a shutter, which is actuated by the heat-sensitive actuator, so as to move between a closed position, at least partial, of the main outlet and an open position of the main outlet, based on the relative position of the first part and the second part of the heat-sensitive actuator along the closing axis” as recited in claim 1, respectively are not disclosed or taught in the prior art of record. 
Applicant persuasively argues “Pawelzik’s valve 52 is only configured to modify the proportion of hot and cold water in the mixing, whereas the overall degree of opening of the outlet is invariant regardless of the position of said valve 52. In other words, Pawelzilk’s valve 52 alternately closes the hot and cold water inlet, but does not close the outlet at all”. Also, the prior art of record fails to disclose the main outlet is closed by the shutter. Therefore, claim 1 is currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763